internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-116469-01 date date re legend settlor settlor daughter daughter trust trust trust trustee trustee trustee bank date state dear this is in response to your letter of date in which you request a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust plr-116469-01 on date settlor and settlor husband and wife created an irrevocable inter_vivos_trust for the benefit of settlors’ issue article vi provides that trustee will be trustee if due to death resignation refusal or inability to serve trustee is unavailable then bank will act as trustee unless settlors acting jointly or the survivor of them within days following the resignation refusal or inability of bank to act as trustee designate another individual trustee or another successor corporate trustee in making such designation of a successor individual trustee settlors or the survivor of them may not designate a_related_or_subordinate_party as such term is defined in sec_672 in designating a successor corporate trustee settlors or the survivor of them may only designate a corporate trustee having a combined capitol and surplus of at least twenty million dollars currently article viii paragraph a of trust provides that so long as either of the settlors is living the net_income of trust is to be divided into as many equal shares as there are children of settlors then living and children of settlors then deceased but leaving issue then living the trustee is to allocate one such share for the benefit of each such child then living and one such share for the benefit of each group composed of the living issue of a deceased child of settlors to be subdivided into separate equal shares for each member of such group the trustee shall pay to or apply for the benefit of each beneficiary that beneficiary’s share of net_income quarter-annually or at more convenient intervals in addition the trustee may pay to or apply for the benefit of a beneficiary as much of the principal of trust as the trustee deems necessary for the proper and reasonable support health maintenance and education of a beneficiary considering other resources of the beneficiary the trustee may pay more or apply more for some beneficiaries than others any such payments will be charged against the trust estate as a whole rather than against the ultimate distributive_share of the beneficiary to whom or for whose benefit the payment is made article viii paragraph b provides that at the later of the death of the survivor of the settlors or the attainment of the age of twenty-one years of all of settlors’ living children or upon the death of all of settlors’ children prior to the youngest child attaining age twenty-one the trustee is to divide the trust estate into as many equal shares as there are children of settlors then living and children of settlors then deceased leaving living issue the trustee is to allocate one equal share to each living child of settlors and one equal share to each group composed of the living issue of a deceased child of settlors to be further allocated in subshares among such issue each such share or subshare is to be treated as a separate trust the net_income of each new trust is to be distributed for the benefit of the respective beneficiary during his or her life if the beneficiary has not reached the age of twenty-one then the trustee will continue to hold the trust income in trust and the trustee may use or apply net_income and principal as the trustee deems necessary for reasonable education care and support of the beneficiary any accumulated income is to be added to principal until the beneficiary attains the age of twenty-one at which time plr-116469-01 the beneficiary will be entitled to the net_income one-third of the principal is to be distributed when a beneficiary attains the age of one-half of the balance of the principal is to be distributed when a beneficiary reaches the age of and the remaining principal is to be distributed when a beneficiary is age upon the death of a beneficiary the trustee will distribute the beneficiary’s share free of trust to or for the use and benefit of such beneficiary’s issue under such terms and conditions as the beneficiary appoints by will if a beneficiary does not exercise this power_of_appointment the undistributed balance of the beneficiary’s trust will be apportioned into separate trusts for such deceased beneficiary’s then living lawful issue and if there are no such living issue such trust will be apportioned among the other beneficiaries unless sooner terminated each trust will terminate years after the death of the survivor of settlors and settlors’ issue living at the date of the execution of trust or upon the earlier death of settlors and all of their issue upon termination the entire corpus and any undistributed_income of each trust is to be distributed to the beneficiary of that trust if there is no beneficiary then living then the assets are to be distributed one-half to the heirs at law of settlor and one-half to the heirs at law of settlor according to the laws of state the current beneficiaries of trust are daughter and daughter you propose to modify trust pursuant to the modification trust will be divided into two equal trusts pursuant to a court order trust will be for the benefit of daughter and trust will be for the benefit of daughter the terms of trust and trust will be identical under the terms of the modification article viii paragraph a of trust and trust provides for the mandatory distribution of income to the beneficiary of trusts at least annually if the trustee deems the net_income to be insufficient the trustee may pay to or apply for the benefit of the beneficiary as much of the principal of the trust as trustee deems necessary for the proper and reasonable support health maintenance and education of the beneficiary taking into consideration other resources of the beneficiary if the beneficiary of a_trust is a daughter of settlors and if the trust held for the principal benefit of a sister or for such sister’s issue if the sister is deceased has been substantially exhausted and if the trustee deems the net_income payable to such sister or to any one or more of such issue to be insufficient the trustee may pay to or apply for the benefit of such sister or to any one or more of such issue as much of the principal of the daughter’s trust as the trustee in his discretion deems necessary for the proper and reasonable support health maintenance and education of such sister taking into consideration any other resources of such sister plr-116469-01 if a beneficiary of trust or trust dies with living issue the trustee will divide the beneficiary’s trust into as many equal shares as there are children of the deceased beneficiary then living and deceased children leaving issue then living of the deceased beneficiary the trustee will allocate one equal share to each living child of the deceased beneficiary and one share to each group composed of the living issue of a deceased child of the deceased beneficiary to be allocated in subshares among such issue in the same manner each share or subshare will be treated as a separate trust which will be held and administered as provided in this paragraph and the beneficiary thereof will augment proportionately the trusts for settlors’ then living issue who are also the issue of the beneficiary’s closest lineal ancestor who has issue of the settlors then living upon the death of the survivor of the settlors each trust will be distributed or retained in trust as hereinafter provided article vi as modified provides that daughter and trustee will be the trustees of trust and daughter and trustee will be the trustees of trust upon the death of settlor trustee will become co-trustee of both trusts if a_trust is held for a beneficiary who is one of the issue of a deceased daughter of settlors then trustee shall serve as trustee upon the death of settlor or if trustee is unable or unwilling to serve trustee will become a co-trustee article vi as modified also provides that if daughter or daughter is unable to continue serving as co-trustee then no successor trustee shall be appointed for such daughter but instead the number of trustees will be reduced accordingly trustee trustee and the successors to either of them will have the power to designate by written instrument filed with the court one or a series of successors to serve when such trustee shall be unable to continue serving if such trustee shall fail to do so the remaining trustees shall name a successor to such person so that the number of trustees serving will not be reduced any disagreement among trustees will be decided by a majority vote you request a ruling that the proposed modification of trust pursuant to a court order will not result in a loss of trust’s exempt status for gst tax purposes you represent that trust was created before date and that there have been no additions to trust after that date sec_2601 imposes a tax on every generation-skipping_transfer section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income plr-116469-01 attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax the proposed division of trust into two trusts does not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed division of trust does not extend the time for vesting of any beneficial_interest in trust and trust beyond the period provided for in the original trust further the modification will not result in a deemed contribution to trust or trust accordingly based on the facts submitted and the representations made the two trusts resulting from the division of trust will be treated for gst tax purposes as trust and will not be subject_to the provisions of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-116469-01 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes cc
